WESTERFIELD, J.
The judgment appealed from is not signed.
Appellant obtained an order from this Court, in response to which a certified copy of the minutes of court have been presented wherein appears the words (referring to the judgment in question):
“Judgment read, rendered and signed in open Court, this 16th day of December, 1927.”
This minute entry is relied on to save the situation for appellant because, it is claimed, it is proof that the judgment was signed.
But the original judgment is before us. It contains the identical words we have quoted, and it hears no signature. It is evident that the minute entry is erroneous and written in the stereotyped form which assumes the signing of the judgment as a matter of course.
The appeal must be dismissed. La. Digest, Verbo Appeal, Vol. 1, page 336; Tally vs. Conservation Commission, 3 La. App. 623.